1                                                                 HONORABLE RICHARD A. JONES
2

3

4

5

6

7                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
8                                        AT SEATTLE
9    STATE OF WASHINGTON, et al.,
10             Plaintiffs,
11      v.
12   UNITED STATES DEPARTMENT OF                         No. 2:20-cv-00111-RAJ
     STATE, et al.,
13                                                        DECLARATION OF MARC STAIRET
               Federal Defendants.
14                                                        IN SUPPORT OF MOTION TO
                                                          INTERVENE BY THE NATIONAL
15                                                        SHOOTING SPORTS FOUNDATION,
                                                          INC. AND FREDRIC’S ARMS & SMITHS,
16                                                        LLC
17

18
             I, MARC STAIRET, declare as follows:
19
                  1.   I am over 18 years of age and make this declaration based on my personal
20
      knowledge.
21
                  2.   I am the co-owner, with my wife Linda Stairet, of Fredric’s Arms & Smiths, LLC
22
      (“Fredric’s Arms”), a gunsmith shop located in the city of Richland, in southeast Washington
23
      State. Fredric’s Arms has no other employees. The business offers services including high-quality
24
      repair, restoration, cleaning, finishing, customization, and building of firearms.
25
                  3.   I started Fredric’s Arms in 2012. My own experience with gunsmithing stretches
26


      DECLARATION OF MARC STAIRET                           1              Akin Gump Strauss Hauer & Feld LLP
                                                                                     2001 K Street, NW
      Case No. 2:20-cv-00111                                                        Washington, DC 20006
                                                                                       (202) 887-4000
1    back much longer. Since I was eight years old, I have been reloading, cleaning, and maintaining
2    my family’s firearms. I learned the craft of gunsmithing under the tutelage of my grandfather and
3    local master gunsmiths, and I have cared for the firearms of family and friends for over 40 years.
4               4.   Fredric’s Arms has been a member of National Shooting Sports Foundation, Inc.
5    (“NSSF”) since 2015.
6               5.   Fredric’s Arms does not export firearms to any countries outside the United
7    States.
8               6.   Nonetheless, under the current federal regulatory regime, Fredric’s Arms is
9    required to register with the State Department’s Directorate of Defense Trade Controls (“DDTC”)
10   and to pay a $2,250 annual registration fee.
11              7.   The $2,250 annual fee is a significant cost for a small business like mine, with
12   total annual revenues well under six figures. Fredric’s Arms has had to raise its hourly rates to
13   cover the costs of paying this fee.
14              8.   NSSF provides useful information to its members, including Fredric’s Arms,
15   regarding applicable regulatory requirements. Through review of this information and other
16   sources, I learned about rules concerning the regulation of exports that the State Department and
17   the Department of Commerce have issued. These rules (the “Rules”) will transfer regulatory
18   jurisdiction over certain firearms and related items from the State Department to the Department
19   of Commerce.
20              9.   As a consequence of the Rules, which are scheduled to go into effect on March 9,
21   2020, my understanding is that Fredric’s Arms will no longer be required to pay the $2,250 annual
22   fee to register with the State Department’s DDTC. I am thus no longer planning to register, and
23   this change will remove a significant burden from my business.
24              10. The current lawsuit challenging the Rules, brought by the Attorneys General of
25   my state and several others, has created uncertainty about whether Fredric’s Arms will need to
26   pay the $2,250 fee for the upcoming year.          If the lawsuit were successful in stopping


     DECLARATION OF MARC STAIRET                         2               Akin Gump Strauss Hauer & Feld LLP
                                                                                   2001 K Street, NW
     Case No. 2:20-cv-00111                                                       Washington, DC 20006
                                                                                     (202) 887-4000
1    implementation of the new Rules in their entirety, on either a temporary or permanent basis, it
2    would re-impose a significant economic burden on my business.
3               11. Fredric’s Arms has never been involved with the 3D-printing of firearms.
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     DECLARATION OF MARC STAIRET                        3             Akin Gump Strauss Hauer & Feld LLP
                                                                                2001 K Street, NW
     Case No. 2:20-cv-00111                                                    Washington, DC 20006
                                                                                  (202) 887-4000
1                                   CERTIFICATE OF SERVICE
2         I hereby certify that on February 11th, 2020, I electronically filed the foregoing document
3    with the Clerk of Court using the CM/ECF system, which will send notice of filing to all
4    parties registered in the CM/ECF system for this matter.
5         DATED: February 11th, 2020
6

7                                                               /s/ Ross Siler
8                                                               Ross Siler
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     DECLARATION OF MARC STAIRET                         5            Akin Gump Strauss Hauer & Feld LLP
                                                                                  2001 K Street, NW
     Case No. 2:20-cv-00111                                                      Washington, DC 20006
                                                                                    (202) 887-4000
